DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/10/2020 and 8/17/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities: “a side of the water spout port” in line 3 should read --the side of the water spout port-- if this language is intending to claim the water spout port recited in claim 1, lines 7-8. For examination purposes, the side of the water spout port recited in claim 3 is interpreted to be the same as the side of the water spout port as recited in claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamasaki (US 20130047329).
Regarding claim 1, Yamasaki discloses a flush toilet (1), comprising: 

a rim part (16) that is formed on a top of the bowl part; 
a water spout port (26) that spouts a washing water along the rim part (¶ 0045); 
a bottom surface wall (shown in the annotated figure below) that is formed in such a manner that a height thereof increases (the height of the bottom surface wall annotated below increases) from a side of the water spout port (bottom side of 26) toward a front end of the rim part (front end of 16 near 16c), and forms a passing water channel (26a) where the washing water flows; and 
an extension part (shown in the annotated figure below) that extends a water spout region (region of 26) for the washing water that is spouted from the water spout port.

    PNG
    media_image1.png
    558
    873
    media_image1.png
    Greyscale

Regarding claim 2, Yamasaki discloses the extension part is formed below the water spout port (shown in the annotated figure above).

Regarding claim 4, Yamasaki discloses the extension part is sloped (the extension part is sloped as shown in the annotated figure above) in such a manner that a side of the bowl part is lower than a side of the rim part (a side of the bowl part near 14 is lower than a side of 16 near 14).
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Wu (US 20140130246) is directed to the state of the art as teaching a spiral guiding drain structure including a hidden segment (21) and an open segment (22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274.  The examiner can normally be reached on Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754